 


109 HR 4580 IH: Stop Loans Offered to illegal Aliens Now (Stop LOAN) Act
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4580 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Ms. Foxx (for herself, Mrs. Myrick, Mr. Jones of North Carolina, Mr. Gary G. Miller of California, Mr. Doolittle, Mr. Weldon of Florida, Mr. Wamp, Mr. King of Iowa, Mr. Westmoreland, Mr. Rohrabacher, Mr. Garrett of New Jersey, Mr. Gingrey, Mr. Burgess, Mr. Tancredo, Mr. Franks of Arizona, Mr. Cantor, Mr. Kline, Mr. Daniel E. Lungren of California, Mr. Feeney, Mr. Sodrel, Mr. Coble, and Ms. Ginny Brown-Waite of Florida) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To prohibit loans by Federal agencies to aliens who are unlawfully present in the United States. 
 
 
1.Short titleThis Act may be cited as the Stop Loans Offered to illegal Aliens Now (Stop LOAN) Act. 
2.Prohibition on loans by Federal agencies to aliens unlawfully present in the United States 
(a)ProhibitionThe head of a Federal agency may not extend credit to any alien who is unlawfully present in the United States. 
(b)Verification required 
(1)In generalBefore extending credit to any individual, the head of a Federal agency shall verify— 
(A)the name, social security number, and date of birth of the individual; and 
(B)that the individual is lawfully present in the United States. 
(2)Use of employment verification systemFor the purpose of carrying out paragraph (1), the head of a Federal agency shall use the employment verification system established under the basic pilot program under section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 or any successor to such program as identified by the Secretary of Homeland Security. 
(c)CreditFor purposes of this section, the term credit has the same meaning as in section 103 of the Truth in Lending Act (15 U.S.C. 1602). 
 
